                                                                                             JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
     Case No.       CV 18-10437-RGK (JPRx)                                  Date     January 22, 2019
     Title          Dept. of Children and Family Services vs. G.A., J.A., D.A. [Minors] and Parents




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
 Sharon L. Williams (not present)                        Not Reported                               N/A
              Deputy Clerk                         Court Reporter / Recorder                    Tape No.
             Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                       Not Present                                             Not Present
 Proceedings:              (IN CHAMBERS) ORDER REMANDING CIVIL ACTION TO
                           SUPERIOR COURT

       On December 17, 2018, Defendant Minors and Parents through Parent Felix Ajegbo,
(“Defendants”), representing themselves in pro se, removed this action from state court.

        Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit
has held unequivocally that the removal statute is construed strictly against removal. Ethridge v. Harbor
House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong presumption against removal jurisdiction
means that “the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 n.3 (9th Cir. 1990)); see also In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d
952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of proving the case is
properly in federal court.”).

       As to federal question, Defendants have not set forth any federal law or portions of the
Constitution that have been violated. The Court’s careful review of the Petition filed by Department of
Children and Family Services (“Plaintiff”) on December 7,2017, shows that Plaintiff raised no federal
question therein. Plaintiff’s Petition is a discrete action for relief under Welfare and Inst. Code §300, an
action which exclusively invokes authority pursuant to California statute. The Petition does not set forth
any claims arising under the U.S. Constitution, treaties, or laws of the United States for which the Court
would have “original jurisdiction.” 28 U.S.C. § 1441(b). Accordingly, any removal based on federal
question jurisdiction is improper.

        As to diversity jurisdiction, the Petition does not seek monetary relief or injunctive relief for
which monetary value can be assigned. Moreover, the notice of removal fails to establish that the parties
are completely diverse. Federal Jurisdiction based on complete diversity requires that all parties to the
action are completely diverse in citizenship, and that the amount in controversy exceeds $75,000. Since
   CV-90 (06/04)                                 CIVIL MINUTES - GENERAL
                                                         Page 1 of 2
                                                                                      JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
     Case No.      CV 18-10437-RGK (JPRx)                               Date     January 22, 2019
     Title         Dept. of Children and Family Services vs. G.A., J.A., D.A. [Minors] and Parents


the petition does not meet the jurisdictional threshold, Defendants’ removal based on diversity
jurisdiction is improper.

       For the foregoing reasons, the above-entitled case is ordered REMANDED to the Superior
Court for all further proceedings for lack of subject matter jurisdiction.

       IT IS SO ORDERED.




                                                                                             :
                                                      Initials of Preparer




   CV-90 (06/04)                             CIVIL MINUTES - GENERAL
                                                     Page 2 of 2
